                           Case 17-21219         Doc 122       Filed 03/07/19       Page 1 of 2
Entered: March 7th, 2019
Signed: March 7th, 2019

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND

         In Re:

         PATRICIA LYNN CAPLAN                                          Case No. 17-21219-TJC
                                                                       Chapter 13

                                 Debtor

                                          EMPLOYER'S PAYMENT ORDER

                IT APPEARING that PATRICIA LYNN CAPLAN, SSN: XXX-XX-3835, the debtor above
         named, has filed a plan under Chapter 13 of Title 11, United States Code, and that said plan was
         confirmed by the Court and,

                 That under the provisions of 11 U.S.C. Section 1325(c), any entity from whom the debtor
         receives income shall pay all or any part of such income to the Trustee as may be ordered by the Court
         and a portion of the debtor’s earnings from services are necessary for the execution of the debtor’s plan.

                   IT FURTHER APPEARING that the debtor is employed by:

                                   CMC ICOS BIOLOGICS INC
                                   22021 20TH AVENUE SE
                                   BOTHELL, WA 98021
                                   Attn: Payroll Dept.

                 IT IS ORDERED, that the employer shall deduct the sum of $360.00 MONTHLY on or before
         the 20th day of each month, from the debtor’s wages, salary or commission and pay the sum to:

                                   NANCY SPENCER GRIGSBY, TRUSTEE
                                   P O BOX 853
                                   MEMPHIS, TN 38101-0853
                                   (301) 805-4700
                  Case 17-21219         Doc 122      Filed 03/07/19      Page 2 of 2




commencing with the first payment of wages, salary or commission after receipt of this Order, until
further Order.

        IT IS FURTHER ORDERED, that said employer notify said Trustee if the employment of said
debtor be terminated and the reason for such termination;

IT IS FURTHER ORDERED, that until further Order of this Court, the Employer shall not make any
deduction for account of any garnishment, wage assignment, credit union or any other purpose except
deductions for income taxes, social security contributions, union dues, insurance or health and welfare
plans pursuant to the Debtor’s employment contract, collection of amounts due for repayment of any loan
from a qualified employer-sponsored pension, profit-sharing or other tax-exempt retirement plan, and
child support withholdings for current obligation pursuant to an order of a court of competent
jurisdiction.


cc:

PATRICIA LYNN CAPLAN
25 ETHELWOOD COURT
OLNEY, MD 20832
Debtor

SARI K KURLAND ESQUIRE
211 JERSEY LANE
ROCKVILLE, MD 20850
Attorney for Debtor

CMC ICOS BIOLOGICS INC
22021 20TH AVENUE SE
BOTHELL, WA 98021
Employer

NANCY L. SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

                                           END OF ORDER
